VEGAS POLICE DEPARTMENT;
                LAURA TRAMPOSCH, INDIVIDUALLY
                AND AS A POLICE OFFICER WITH
                THE UNIVERSITY OF NEVADA, LAS
                VEGAS POLICE DEPARTMENT; JON
                CULVER, INDIVIDUALLY AND AS A
                POLICE OFFICER WITH THE
                UNIVERSITY OF NEVADA, LAS
                VEGAS POLICE DEPARTMENT;
                KENYA POLEE, INDIVIDUALLY;
                JEFFREY J. GREEN, INDIVIDUALLY
                AND AS A POLICE OFFICER WITH
                THE UNIVERSITY OF NEVADA LAS
                VEGAS POLICE DEPARTMENT;
                RICHARD DOHME, INDIVIDUALLY
                AND AS A POLICE OFFICER WITH
                THE UNIVERSITY OF NEVADA, LAS
                VEGAS POLICE DEPARTMENT,
                Resoondents.

                                       ORDER OF AFFIRMANCE

                           This is an appeal from a district court order granting
                summary judgment in a tort action. Eighth Judicial District Court, Clark
                County; Nancy L. Allf, Judge.
                           After being arrested on charges of assault with a deadly
                weapon and being formally disciplined by the University of Nevada, Las
                Vegas (UNLV), for lunging at her roommate with a pair of scissors,
                appellant Megan Krainski filed suit against respondents UNLV, its
                individual employees, and Kenya Polee—Krainski's former roommate at
                the UNLV dorm. Krainski alleged the following: (1) breach of contract for
                UNLV's breach of the express and implied contract pursuant to the UNLV
                Student Conduct Code, the Nevada System of Higher Education Code, and
                the UNLV Student Handbook; (2) negligence/negligent hiring, training,
                and supervision by UNLV for hiring individuals likely to commit unlawful
SUPREME COURT
         OF
      NEVADA
                                                    2
(0) 1.947A
                acts and for failing to properly train and supervise their employees; (3)
                intentional infliction of emotional distress (TIED); (4) civil conspiracy by
                respondents to fraudulently arrest Krainski, falsely charge her with a
                crime, and baselessly punish her for student code violations; (5)
                defamation, libel, and slander per se for making false oral and written
                statements to third parties; (6) false arrest; (7) malicious prosecution; and
                (8) civil rights violations.
                             After hearing both parties' summary judgment motions, the
                district court granted summary judgment on most of the causes of action.
                The court denied summary judgment of Krainski's causes of action for:
                breach of contract; negligence; negligent hiring, training, and supervision;
                TIED; and civil conspiracy. The court ordered that Krainski could not
                proceed against the individual UNLV employees on• the basis of
                discretionary immunity. On a subsequent motion for reconsideration, the
                court ordered that UNLV was also entitled to discretionary immunity.
                Accordingly, the court granted summary judgment to UNLV on Krainski's
                causes of action for breach of contract; negligence; negligent hiring,
                training, and supervision; and TIED. The parties subsequently entered
                into a stipulation, which the district court adopted in its order for
                dismissal with prejudice, that reserved the right for Krainski to appeal the
                district court's resolution of her causes of action for: breach of contract;
                negligence; negligent hiring, training, and supervision; TIED; malicious
                prosecution; and false arrest. Krainski appealed the district court order
                granting UNLV's summary judgment motion for probable cause; malicious
                prosecution; breach of contract; negligence; negligent hiring, training, and
                supervision; and TIED. Krainski also requested that this court grant an



SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 1947A sem
                 adverse inference against UNLV due to the spoliation of material
                 evidence.' For the following reasons, we affirm.
                 Waiver of discretionary immunity argument on appeal

                             Until her reply brief, Krainski failed to challenge the district
                 court's order granting UNLV summary judgment due to discretionary
                 immunity on Krainski's causes of action for: breach of contract; negligence;
                 negligent hiring, training, and supervision; and IIED. 2 Because Krainski
                 failed to raise the district court's grant of immunity in her opening brief,
                 we will not upset the district court's immunity ruling.      See Edelstein v.
                 Bank of N.Y. Mellon, 128 Nev_ Adv. Op. 48, 286 P.3d 249, 261 n.13 (2012).
                 Accordingly, we affirm the district court's grant of summary judgment. 3
                 Malicious prosecution
                             Krainski asserts that she suffered malicious prosecution
                 because the police lacked probable cause to arrest her owing to their



                      "Krainski claimed that UNLV failed to preserve the scissors that she
                 purportedly used to attack Polee, despite being on notice of her claims.

                       2Instead of arguing that UNLV was not entitled to discretionary
                 immunity, which was the basis of the district's court order granting
                 summary judgment to UNLV, Krainski solely argued that genuine issues
                 of material fact remained and that summary judgment was therefore
                 precluded.

                       3Although   we decline to reach the merits of these issues, we note, for
                 clarity, that intentional torts and bad faith conduct are exempt from
                 statutory discretionary-function immunity. Franchise Tax Bd. of Cal. v.
                 Hyatt, 130 Nev. Adv. Op. 71, 335 P.3d 125, 135 (2014), petition for cert.
                 filed,     U.S.L.W. , (U.S. Mar. 25, 2015) (No. 14-1175). A government
                 employee is not entitled to immunity under NRS 41.032 "for intentional
                 torts or bad-faith misconduct, as such misconduct, 'by definition, [cannot]
                 be within the actor's discretion." Id. (alteration in original) (quoting
                 Falline v. GNLV Corp., 107 Nev. 1004, 1009, 823 P.2d 888, 892 (1991)).
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                   failure to conduct a more thorough investigation prior to her arrest. The
                   lack of probable cause is essential to every malicious prosecution claim.
                   See LaMantia v. Redisi, 118 Nev. 27, 30, 38 P.3d 877, 879 (2002) (listing
                   the elements of a malicious prosecution claim). Where, as here, the facts
                   are undisputed, the existence of probable cause is a question of law.
                   Bonamy v. Zenoff, 77 Nev. 250, 252, 362 P.2d 445, 447 (1961). We have
                   held that "[p]robable cause to conduct a warrantless arrest exists when
                   police have reasonably trustworthy information of facts and circumstances
                   that are sufficient in themselves to warrant a person of reasonable caution
                   to believe that an offense has been or is being committed by the person to
                   be arrested." Doleman v. State, 107 Nev. 409, 413, 812 P.2d 1287, 1289
                   (1991); see NRS 289.350(1)(a) (stating that campus police are state peace
                   officers when exercising their power or authority on the university
                   campus). Further, probable cause to arrest may be based on a witness's
                   statement. Thomas v. Sheriff, Clark Cnty., 85 Nev. 551, 552-54, 459 P.2d
219, 220-21 (1969) (holding that witness's statement to police sufficient for
                   police to have probable cause for arrest).
                               Krainski's argument that police lacked probable cause to
                   arrest her is unpersuasive. See id. Polee's statement and demeanor and
                   the officer's determination that the scissors could have injured Polee were
                   sufficient to warrant "a person of reasonable caution to believe that an
                   offense . . . [was] committed by [Krainski]." See Doleman, 107 Nev. at 413,
                   812 P.2d at 1289. Therefore, we conclude that the evidence was sufficient
                   for the district court to determine that the police had probable cause to
                   arrest Krainski. Thus, because the record reflects that UNLV police had
                   probable cause to arrest Krainski, we conclude that summary judgment
                   was proper on Krainski's malicious prosecution claim.

SUPREME COURT
        OF
     NEVADA
                                                          5
10/ 1947A    en>
                    Spoliation of material evidence
                                Despite the stipulation defining which causes of action
                    Krainski may raise on appeal, Krainski also raised the issue of spoliation
                    in her appeal. "[Mild stipulations are controlling and conclusive and
                    both trial and appellate courts are bound to enforce them."            Lehrer
                    McGovern Bovis, Inc. v. Bullock Insulation, Inc., 124 Nev. 1102, 1118, 197
P.3d 1032, 1042 (2008) (internal quotation omitted). Further, parties'
                    stipulations concerning the issues that may be raised before an appellate
                    court are enforceable.   See S.F. Baykeeper v. Cargill Salt Div., 481 F.3d
700, 709 (2007). Here, the parties entered into a stipulation, which the
                    district court adopted in its order for dismissal with prejudice, in which
                    the parties agreed that Krainski could only present certain issues on
                    appeal. The spoliation of material evidence was not included in that
                    stipulation and thus not preserved for this court's review. Therefore, we
                    conclude that Krainski's claim that UNLVs actions led to spoliation of
                    material evidence is precluded by the parties' settlement agreement and is
                    not properly before this court.
                                Accordingly, we
                    ORDER the judgment of the district court AFFIRMED.




                                                       -Az>ct-ot /4k                  J.
                                                       Douglas


                                                                                      J.

SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    Otto
                    cc: Hon. Nancy L. Allf, District Judge
                         Hon. Kenneth C. Cory, District Judge
                         Paul H. Schofield, Settlement Judge
                         The Bach Law Firm, LLC
                         University of Nevada, Las Vegas, Office of General Counsel
                         Gabroy Law Offices
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                        7
10) 1947A •9110PD